Supreme Court of Florida

                           No. SC20-1500
                            ____________

                   PAUL THOMAS KARTSONIS,
                          Petitioner,

                                  v.

                        STATE OF FLORIDA,
                           Respondent.

                            June 10, 2021

LAWSON, J.

     Petitioner Paul Kartsonis seeks review of the decision of the

First District Court of Appeal in Kartsonis v. State, 302 So. 3d 508

(Fla. 1st DCA 2020), arguing that we have jurisdiction because of

the decision’s “apparent conflict” with the Second District Court of

Appeal’s decision in Gay v. State, 898 So. 2d 1203 (Fla. 2d DCA

2005), and because the decision expressly affects a class of

constitutional or state officers, namely judges. We deny review on

the latter basis without comment, see art. V, § 3(b)(3), Fla. Const.,
but briefly write to address Petitioner’s arguments regarding conflict

with Gay and explain why we lack jurisdiction.

                              ANALYSIS

     The Florida Constitution provides that this Court “[m]ay review

any decision of a district court of appeal . . . that expressly and

directly conflicts with a decision of another district court of appeal

or of the supreme court on the same question of law.” Art. V, §

3(b)(3), Fla. Const. “Express and direct conflict” is a strict standard

that requires either the announcement of a conflicting rule of law or

the application of a rule of law in a manner that results in a

conflicting outcome despite “substantially the same controlling

facts.” Nielson v. City of Sarasota, 117 So. 2d 731, 734 (Fla. 1960).

Because the facts in the second situation “are of the upmost

importance,” there can be no conflict on this basis when the cases

are easily distinguishable. Mancini v. State, 312 So. 2d 732, 733

(Fla. 1975).

     In the decision under review, the First District held that it was

not error for a successor judge to deny Petitioner’s Florida Rule of

Criminal Procedure 3.800(b) motion when the original sentencing

judge is unavailable, rejecting the Petitioner’s suggestion below that


                                  -2-
Florida Rule of Criminal Procedure 3.700(c)(1), which governs the

pronouncement of a new sentence by a successor judge in

noncapital cases, should apply to all sentencing related matters.

Kartsonis, 302 So. 3d at 508. In rejecting this suggestion, the First

District distinguished Gay—the primary decision relied on by

Petitioner below—on the grounds that “the defendant in Gay was

resentenced by a different judge.” Id. (emphasis added).

     Petitioner does not disagree with the First District’s conclusion

that Gay is distinguishable but nonetheless argues that we should

exercise our discretion to grant jurisdiction because of “apparent

conflict” with Gay. Nevertheless, where the district court decisions

alleged to be in conflict are materially distinguishable, as they are

here, we have no discretion to review because we lack jurisdiction.

See art. V, § 3(b)(3), Fla. Const.

                             CONCLUSION

     For the reasons explained above, we deny the petition for

review.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.



                                     -3-
NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal
– Class of Constitutional Officers/Direct Conflict of Decisions

     First District - Case No. 1D19-1172

     (Duval County)

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee,
Florida,

     for Petitioner

Ashley Moody, Attorney General, Trisha Meggs Pate, Bureau Chief,
and Julian E. Markham, Assistant Attorney General, Tallahassee,
Florida,

     for Respondent




                                -4-